UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: June 30, 2014 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: AAM/Bahl & Gaynor Income Growth Fund (Class A: AFNAX) (Class C: AFYCX) (Class I: AFNIX) AAM/Cutwater Select Income Fund (Class A: CPUAX) (Class C: CPUCX) (Class I: CPUIX) ANNUAL REPORT June 30, 2014 AAM/Bahl & Gaynor Income Growth Fund AAM/Cutwater Select Income Fund Each a series of the Investment Managers Series Trust Table of Contents AAM/Bahl & Gaynor Income Growth Fund Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 AAM/Cutwater Select Income Fund Letter to Shareholders 15 Fund Performance 19 Schedule of Investments 20 Statement of Assets and Liabilities 28 Statement of Operations 29 Statements of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 42 Supplemental Information 43 Expense Examples 45 This report and the financial statements contained herein are provided for the general information of the shareholders of the AAM Funds.This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. www.aammutualfunds.com 300 Carnegie Center, Suite 100, Princeton, NJ08540 Tel: 609. 853.2962Toll Free: 855.593.5150 www.aamlive.com AAM/Bahl & Gaynor Income Growth Fund Annual Shareholder Letter: June 30, 2014 We are pleased to report that the AAM Bahl & Gaynor Income Growth Fund (the “Fund”) has completed its second year of operation and we proudly present our annual report for the year ended June 30, 2014. The AAM/Bahl & Gaynor Income Growth Fund (the “Fund”) Class A, Class C, and Class I increased 18.47% (11.96% net of load), 17.51%, and 18.74% respectively for the Fund’s Fiscal Year ending June 30, 2014. Over the same period, the Standard & Poor’s 500 Index1 (S&P 500) was up 24.61%. Please see more complete information on page 3. The Fund’s income-oriented large cap core approach typically utilizes “high-quality” stocks that historically have grown their earnings and dividends regardless of the economic environment. Currently, there are 46 stocks in the Fund and although future dividends cannot be guaranteed, they all generate a dividend yield above 2%. As long-term, fundamental, “bottom-up” investors, we usually hold a stock for three to four years and have low annual turnover. Top 1 Year 2014 Contributors*: 1. ONEOK (OKE) 2. Williams Companies (WMB) 3. Johnson & Johnson (JNJ) 4. Lockheed Martin (LMT) 5. Intel Corp. (INTC) Top 1 Year 2014 Detractors*: 1. Mattel (MAT) 2. Kinder Morgan, Inc. (KMI) 3. Digital Realty Trust, Inc. (DLR) 4. HCP, Inc. (HCP) 5. Southern Co. (SO) * Relative to the S&P 500. Income Growth’s main objective is to seek current and growing income.Long-term capital appreciation is a secondary goal.Investors should understand this “high-quality” strategy rarely outperforms during speculative, “low-quality” market environments.The order of these goals is especially relevant this quarter.As we would expect, the Fund outperformed the S&P 500 during a more volatile quarter, but also grew its income level. On another positive note – and for the second quarter in a row – dividend-paying stocks within the S&P 500, on average, outperformed non-dividend stocks.The index’s dividend-paying equities were up 5.35% compared to non-dividend stocks’ 4.67% gain (cap-weighted). Let’s hope the dividend outperformance trend continues as the Fund employs a disciplined, 100% dividend-paying stock approach in building a diversifiedportfolio of “high-quality,” usually large cap companies with a yield greater than the S&P 500. This is quite different from the 3rd and 4th quarters of 2013, which saw non-dividend paying stocks outperform dividend-paying stocks.The combination of the dividend stock underperformance and the Fund’s holdings of REITs led to underperformance during the 1st of half of the Fund’s Fiscal Year. Although the Fund has outperformed year to date in 2014, the lower-quality stocks did surpass higher-quality stocks within the S&P 500, as has been the case since January 2012.On average, stocks ranked “B” or worse by S&P beat higher-quality stocks, ranked “B+” or better,5.93% versus 4.91% (cap-weighted). As of June 30, 2014, 75.49% of the Fund’s holdings were ranked “B+ or better” by S&P versus 65.78% for the benchmark. With a large weighting in the higher-quality stocks, the Fund tends to lag the benchmark during speculative market phases and the performance (and percentile rankings for returns) will fluctuate.However, investors cannot be in “risk-on” mode forever and when “low-quality” stocks have underperformed in the past, sometimes by a substantial margin (e.g., 2008 and 2011), the Fund seeks to be positioned to benefit. To be considered for portfolio inclusion, each stock must have a market cap exceeding $1 billion, a dividend yield higher than 2% before the initial investment and usually increased their dividend at least twice over the past five Advisors Asset Management, Inc. (AAM) is a SEC registered investment advisor and member FINRA/SIPC. 1 AAM/Bahl & Gaynor Income Growth Fund years.In our opinion, these companies should produce a growing income stream and are therefore excellent replacements/surrogates for bonds, convertibles, MLPs, preferred stocks or other income-oriented investments.In fact, 19 out of the 46 Fund holdings increased their dividend in the second quarter of 2014 by an average 12.56% versus the second quarter of 2013. Investors should understand Bahl & Gaynor is passionately against “closet-indexing” and position this Fund in the “large cap core” camp. We believe the Fund offers income opportunities greater than most bonds, while maintaining capital appreciation potential (in excess of inflation), like equities. Notably, we do not use MLPs, preferred stocks, options, ETFs, ordinary shares or convertible securities. We do not want to make asset allocation calls as well as stock selection decisions. As a prudent investor is aware of portfolio diversification, the Fund is also sensitive to income diversification. In our opinion, income diversification (e.g., knowing how much income each stock produces for the portfolio) helps ensure a more reliable future income stream. Consequently, the Fund’s Sub-Advisor limits each stock’s maximum income contribution to the portfolio to 6%.As of June 30, 2014, no company in the portfolio contributes more than 3.48% to total income, which is Chevron’s (CVX) percentage contribution. This acts as a governor. When fundamentals change, the dividend yield and income representation may move as well. 1 Year Sector Contributors*: 1. Energy 2. Health Care 3. Information Technology 4. Industrials 5. Consumer Defensive 1 Year Sector Detractors*: 1. Real Estate 2. Consumer Cyclical 3. Basic Materials 4. Communication Services 5. Utilities * Relative to the S&P 500. Some positives from the fiscal year were: 1. Stock selection in Energy. The four positions in the Fund as of Fiscal Year End all had double-digit returns.ONEOK, Inc. (OKE) and Williams Companies, Inc. (WMB) skyrocketed 93.89% and 86.58% repectively. Spectra Energy Corp. (SE) jumped 27.40%. Chevron Corp. (CVX) also increased 14.14%. 2. HealthCare was the second leading contributor.In particular Johnson & Johnson (JNJ), AbbVie, Inc. (ABBV) & Novartis AG ADR (NVS) each contributed to performance with 1 year returns of 25.36%, 41.36% and 32.25% respectively.All above the benchmark during the period. Some negatives from the fiscal year were: 1. Overweight and stock selection in Real Estate. Despite REITs having two strong quarters during 2014 and all four of our positions being accretive during the 2nd quarter of 2014 – led by HCP’s (HCP) – 8.05% return for the most, the REITs detracted from overall perfomance for the year with a return of -1.38%. 2. While the REITS certainly hurt, Mattel, Inc. (MAT) fell 10.75% and was sold.Kinder Morgan, Inc. (KMI), Southern Company (SO) and Ventas, Inc. (VTR) underwhelmed, having declined 11.71%, 4.61% and 3.32% respectively. We believe the Fund is the ideal product for investors who desire income, preservation of capital and less volatile returns over the long term.As repeatedly discussed, a rally in “high-quality” stocks, with consistent earnings, strong dividend policies and low betas is the Fund’s ideal investment environment. This circumstance has not occurred since 2011.A period of outperformance of these “high-quality” stocks may occur as we expect volatility is likely to increase - not decrease - in the near to intermediate future.Betting on “common sense” is normally a prudent action and investment strategy. 2 AAM/Bahl & Gaynor Income Growth Fund We are confident that Bahl & Gaynor’s investment approach will reward shareholders in the long run and we thank you for supporting us through this year of operation. We look forward to building and growing our relationship with you in the years to come. IMPORTANT INFORMATION An investment in the Fund is subject to risks and you could lose money on your investment in the Fund. The principal risks of investing in the Fund include, but are not limited to, investing in foreign securities, investing in small and mid-cap companies, and focused risk. The prices of foreign securities may be more volatile than the securities of U.S. issuers because of economic conditions abroad, political developments, and changes in the regulatory environment of foreign countries. Investments in small and mid-cap companies involve greater risks including increased price volatility compared to the market or larger companies. Although the Fund is diversified, the Sub-advisor intends to focus its investments in the securities of a comparatively small number of issuers. Investment in securities of a limited number of issuers exposes the Fund to greater market risk and potential losses than if its assets were diversified among the securities of a greater number of issuers. More information about these risks may be found in the Fund’s prospectus. Since the Fund’s inception on an annualized basis, the Fund’s Class A and Class I shares have increased 16.93% (13.66% net of load), and 17.06% respectively. Over the same period, the S&P 500 was up 22.50%. 1 The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. The views in this report were those of Bahl & Gaynor, the Sub-advisor, as of June 30, 2014, and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist the shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. 3 AAM/Bahl & Gaynor Income Growth Fund FUND PERFROMANCE at June 30, 2014 (Unaudited) This graph compares a hypothetical $10,000 investment in the Fund’s Class A shares (assumes the maximum sales load charged by the Fund), made at its inception, with a similar investment in the S&P 500® Index.Results include the reinvestment of all dividends and capital gains. The S&P 500® index is a market weighted index composed of 500 large capitalization companies.This index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of June 30, 2014 1 Year
